UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7185


STATE OF NORTH CAROLINA,

                     Plaintiff - Appellee,

              v.

ARKALGUD LAKSHMINARASIMHA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-mj-01029-D-1)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Arkalgud N. Lakshminarasimha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arkalgud N. Lakshminarasimha appeals the district court’s order dismissing his

civil action for lack of jurisdiction, or, in the alternative, for failure to state a claim.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Lakshminarasimha’s informal briefs do not challenge the bases

for the district court’s disposition, Lakshminarasimha has forfeited appellate review of

the court’s order.    See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we grant leave to proceed in

forma pauperis and affirm the district court’s judgment.              North Carolina v.

Lakshminarasimha, No. 5:18-mj-01029-D-1 (E.D.N.C. Aug. 22, 2018).                We deny

Lakshminarasimha’s motion to expedite decision and self-styled “Emergency Rule 27

motion” and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2